Citation Nr: 0324655	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  95-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



REMAND

The veteran had active military service from February 1970 to 
September 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2000, the Board remanded this matter to the RO for 
further development, which has been accomplished.  The claims 
folder was returned to the Board without the veteran's 
service medical records.  When the RO denied the veteran's 
claim for service connection for PTSD in June 1995, it was 
noted that the veteran's service medical records dated from 
November 19, 1969, to September 29, 1971, were part of the 
record.  The RO should locate the veteran's service medical 
records.  

Accordingly, this case is remanded to the RO for the 
following action:

The RO should search for the veteran's 
service medical records and associate 
them with the veteran's claims file.  If 
these records cannot be located, it 
should be so indicated in writing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



